STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                      NO.    2021    KW    1593

VERSUS


DEON    TREMELL          LEE                                                   FEBRUARY        25,    2022




In    Re:          Deon    Tremell         Lee,    applying      for    supervisory writs,              19th
                   Judicial       District         Court,       Parish    of     East    Baton        Rouge,
                   No.    09- 97- 0459.




BEFORE:            WHIPPLE,       C. J.,     PENZATO AND        HESTER,    JJ.


        WRIT        DENIED.          The    East    Baton       Rouge    Parish        Clerk     of    Court
has    no     record       of    having      received       a   Petition       for     Writ    of     Habeas
Corpus (          allegedly      filed       on    December      10,    2021).         Relator        should

file        the    motion       with    the       district      court    before        seeking        relief

from    this       court.


                                                     VGW
                                                     AHP

                                                     CHH




COURTOFAPPEAL,                  FIRST   CIRCUIT




        DEPUT        CLERK      OF   COURT
                   FOR    THE   COURT